NOT FOR PUBLICATION

                    UNITED STATES COURT OF APPEALS                            FILED
                            FOR THE NINTH CIRCUIT                              JUL 28 2014

                                                                          MOLLY C. DWYER, CLERK
                                                                            U.S. COURT OF APPEALS

J.H., a minor, by his next friend Belinda        No. 12-15372
Kirk, mother of J.H., individually and as
next friend and BELINDA A. KIRK,                 D.C. No. 5:10-cv-02507-LHK

              Petitioners - Appellants,
                                                 MEMORANDUM*
  v.

YOLANDA BALDOVINOSRE, Agency
Director; et al.,

              Respondents - Appellees.



BELINDA A. KIRK, individually and as             No. 12-16242
next friend for J.H., a minor,
                                                 D.C. No. 5:10-cv-05797-LHK
              Plaintiff - Appellant,

  v.

COUNTY OF ALAMEDA; et al.,

              Defendants - Appellees.




        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
In re: IN THE MATTER OF J.H., a minor,           No. 12-16411

                                                 D.C. No. 5:12-cv-00802-LHK
BELINDA K., mother of J.H.,

               Petitioner-cross-respondent -
Appellant,

  v.

LORI JONES, Co-Director; et al.,

               Respondents-cross-petitioners
- Appellees.


                    Appeal from the United States District Court
                      for the Northern District of California
                       Lucy Koh, District Judge, Presiding

                              Submitted May 9, 2014**
                              San Francisco, California

Before: D.W. NELSON, LEAVY, and THOMAS, Circuit Judges.

       Belinda K. (“Belinda”), mother of J.H., an Indian child, appeals the district

court’s grant of summary judgment to appellees (“the County”) in her Indian Child

Welfare Act (“ICWA”) petition; the court’s grant of the County’s motion to

dismiss her 42 U.S.C. § 1983 action; and its decision to remand her removal action.



        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).

                                          2
Because the parties are familiar with the history of this case, we need not recount it

here. We affirm the district court.

                                           I

      Belinda argues the district court erred by basing its rejection of her ICWA

petition in part on hearsay declarations that violate her Sixth Amendment

confrontation rights. She argues that any California statutes that allow for the

admission of hearsay statements in juvenile proceedings violate the Sixth

Amendment, as well. We disagree.

      First, as the district court correctly noted in its denial of Belinda’s motion for

reconsideration, Belinda waived this issue by failing to object to these declarations

below. Pfingston v. Ronan Eng’g Co., 284 F.3d 999, 1003-04 (9th Cir. 2002)

(noting that this court will generally “not review issues raised for the first time on

appeal,” including new evidentiary arguments on appeal from a summary judgment

order); Novato Fire Prot. Dist. v. United States, 181 F.3d 1135, 1141 n.6 (9th Cir.

1999) (noting that a district court has discretion not to consider an issue first raised

in a motion for reconsideration and that, similarly, failing to raise an issue at the

summary judgment stage, but raising it in a reconsideration motion, waives any

right to bring the argument on appeal).




                                           3
      Moreover, to the extent Belinda bases her challenge in this civil action on

the Sixth Amendment, “[t]he protections provided by the Sixth Amendment are

explicitly confined to criminal prosecutions.” Austin v. United States, 509 U.S.
602, 608 (1993) (internal quotation marks omitted).

      Belinda also argues that the district court erred in rejecting her ineffective

assistance of counsel claim. Specifically, she contends that when the court applied

the two prongs of Strickland v. Washington, 466 U.S. 668 (1984), it erred in failing

to apply the presumption of prejudice found in United States v. Cronic, 466 U.S.
648 (1984).

      The district court did not err in its conclusion regarding Cronic. Assuming

without deciding that the presumption in Cronic applies in a juvenile dependency

proceeding, counsel’s performance was not “so egregiously prejudicial” that the

adversarial process broke down such that the prejudice presumption should apply.

United States v. Swanson, 943 F.2d 1070, 1072 (9th Cir. 1991). Because the

district court did not err in its reliance on certain declarations and in its assessment

of Belinda’s ineffective assistance argument, we affirm the district court as to her

ICWA claim.




                                           4
                                         II

      Although the caption of her consolidated brief indicates she is also appealing

the district court’s dismissal of her § 1983 action and remand of her removal

action, Belinda’s brief contains no argument as to these appeals. As a result, we

will not consider them and affirm the district court. Indep. Towers of Wash. v.

Washington, 350 F.3d 925, 929 (9th Cir. 2003) (“Our circuit has repeatedly

admonished that we cannot manufacture arguments for an appellant and therefore

we will not consider any claims that were not actually argued in appellant’s

opening brief.” (internal quotation marks omitted)).



      AFFIRMED.




                                         5